Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                              :
MICHAEL JACKSON,                              :
                                              :
                       Petitioner,            :          Civil Action No. 15-763 (ES)
                                              :
                       v.                     :                      OPINION
                                              :
PATRICK NOGAN, et al.,                        :
                                              :
                       Respondents.           :
                                              :

SALAS, DISTRICT JUDGE

       Before the Court is petitioner Michael Jackson’s petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 (“Petition”). (D.E. No. 1). Having considered the parties’ arguments,

the Court decides this matter without oral argument. See Fed. R. Civ. P. 78(b); L. Civ. R. 78.1(b).

For the reasons that follow, the Court DENIES the Petition as untimely.

I.     BACKGROUND

       Because Jackson is in custody pursuant to the judgment of a state court, his Petition must

comply with 28 U.S.C. § 2244(d)(1), which sets out a one-year limitations period to file a habeas

petition in federal court under the Antiterrorism and Effective Death Penalty Act (“AEDPA”).

Relevant here, the one-year limitations period begins to run on “the date on which the [state]

judgment became final by the conclusion of direct review or the expiration of the time for seeking

such review,” § 2244(d)(1)(A), which includes the ninety-day period to file a petition for writ of

certiorari in the United States Supreme Court, Gonzalez v. Thaler, 565 U.S. 134, 150 (2012).

Section 2244(d)(2) automatically tolls the one-year limitations period from running during the time

in which a “properly filed” application for state post-conviction relief (“State PCR”) is “pending,”
§ 2244(d)(2); that tolling period, importantly, does not include the 90-day period to seek a writ of

certiorari, Lawrence v. Florida, 549 U.S. 327, 332 (2007).

       Neither party disputes that the Petition was untimely, and the Court set out the relevant

facts supporting that conclusion in its May 11, 2018 Order. (D.E. No. 30 ¶¶ 10–12). To repeat

those reasons briefly, on September 24, 1998, the New Jersey Supreme Court denied Jackson’s

petition for certification on direct appeal. Jackson had 90 days to file a writ of certiorari to the

United States Supreme Court. He did not do so, making the judgment in this case final on

December 23, 1998. From that point, he had one year to file this Petition. But he filed for State

PCR on November 10, 1999. That filing invoked the automatic tolling provision of § 2244(d)(2),

leaving him 44 days to file his Petition after his State PCR case was no longer “pending.” On

October 24, 2014, the New Jersey Supreme Court denied his petition for certification in his State

PCR case. At that point, the statute of limitations began to run again, giving Jackson until

December 8, 2014, to file his Petition. Jackson filed his Petition on January 16, 2015—more than

one month past the deadline.

II.    DISCUSSION

       With that background, the issue here is whether Jackson (i) is entitled to equitable tolling

of the one-year limitations period, or (ii) has made a sufficient showing of “actual innocence” to

relieve himself of § 2244(d)’s limitations period. The Court holds against Jackson on both issues,

and the Court will not issue a certificate of appealability.

       Equitable Tolling: The Supreme Court has held that AEDPA’s one-year limitations period

is subject to equitable tolling in appropriate cases, on a case-by-case basis. Holland v. Florida,

560 U.S. 631, 649-50 (2010); Ross v. Varano, 712 F.3d 784, 798 (3d Cir. 2013). A litigant seeking

equitable tolling bears the burden of establishing two elements: “(1) that he has been pursuing his



                                                  2
rights diligently, and (2) that some extraordinary circumstance stood in his way.” Holland, 560

U.S. at 649 (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)); see also Jenkins v.

Superintendent of Laurel Highlands, 705 F.3d 80, 89 (3d Cir. 2013). The Court need not answer

the question whether Jackson exercised his rights diligently, because it finds that he has failed to

proffer sufficient evidence establishing that extraordinary circumstances stood in the way of timely

filing his Petition.

        In claiming otherwise, Jackson asserts a “lost mail” argument. He claims that, after State

PCR was no longer pending on October 24, 2014, he was transferred from New Jersey State Prison

(“NJSP”) to East Jersey State Prison (“EJSP”) on December 8, 2014, and “did not receive the

[New Jersey] Supreme Court’s decision at that time.” (D.E. No. 31 ¶ 4). In support of that claim,

Jackson attaches (i) an exhibit showing that he was transferred from NJSP to EJSP on December

8, 2014 (id., Ex. C); (ii) a “mailed envelope,” which does not contain a date stamp, showing that

he received mail to NJSP (id., Ex. A); and (iii) an EJSP mail log showing that he received mail

there on December 12, 2014 (D.E. No. 35, Ex. C). Ostensibly, Jackson suggests the New Jersey

Supreme Court delayed mailing him its decision, or the post office delayed sending the decision,

or there was a mix-up in the mail at NJSP and EJSP, or a combination of the three.

        Even if “lost mail” may establish extraordinary circumstances warranting equitable tolling

in a particular case, Jackson has not provided adequate proof supporting his argument. Cf. Massey

v. McGinley, No. 16-0345, 2019 WL 2905138, at *6 (W.D. Pa. July 5, 2019) (“Courts are typically

only willing to equitably toll the filing deadline when there is sufficient evidence that in fact the

petitioner did timely mail his filing, thus making the claim of ‘lost mail’ substantially more

believable.” (quoting Johnson v. United States, No. 10-0341, 2010 WL 2490694, at *3 (E.D. Wis.

June 17, 2010))). First, the mere fact that he was transferred from NJSP to EJSP does not prove



                                                 3
his “lost mail” claim. Second, the fact he has a mailed envelope addressed to him at NJSP

establishes nothing more than the fact he received mail at NJSP. Indeed, the envelope he submits

does not contain a time stamp, and there is no proof of the envelope’s contents. Third, the fact he

received mail at EJSP on December 12, 2014, only establishes he received mail there on that day.

It fails to establish that he did not receive the New Jersey Supreme Court’s October 24, 2014

decision at NJSP before he was transferred on December 8, 2014. Significantly, there is no

evidence of the mailing’s contents. Fourth and finally, he has not submitted any other evidence

supporting his claim. He could have submitted, for example, mail logs from NJSP showing he did

not receive any mail there between October 24, 2014—the date his State PCR was no longer

pending—and December 8, 2014—the date of his transfer. See Haskell v. Folino, No. 10-0149,

2011 WL 4625997, at *3 (W.D. Pa. Oct. 3, 2011) (“All three of these documents were mailed

using an incorrect inmate number and the mail log maintained by the prison indicates that

Petitioner did not receive any of these documents from the Superior Court.”); id., at *3 (explaining

that extraordinary circumstances stood in the way timely filing because the petitioner “was

frustrated by the repeated clerical errors of the Superior Court which resulted in his not receiving

the majority of the Superior Court’s mailings”). But he did not do that.

       Actual Innocence: The Supreme Court has recognized that “actual innocence, if proved,

serves as a gateway through which a petitioner may pass [despite] expiration of the statute of

limitations.” McQuiggan v. Perkins, 133 S. Ct. 1924, 1928 (2013). To make a sufficient showing

of actual innocence, a petitioner must (i) “present new, reliable evidence that was not presented at

trial” and (ii) “show by a preponderance of the evidence, ‘that it is more likely than not that no

reasonable juror would have convicted him in the light of the new evidence.’” Houck v. Stickman,

625 F.3d 88, 93 (3d Cir. 2010) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)); see also



                                                 4
Wallace v. Mahanoy, __ F.3d __, No. 18-3006, 2021 WL 2547029, at *14 (3d Cir. June 22, 2021).

       Jackson has not made the requisite showing of actual innocence. While he asserts his

innocence, he does not proffer new evidence in support of it. He submits that his co-defendant,

Ethan White, who pled guilty to a lesser offense, identified two other individuals as his

accomplices and provided their identities to State PCR counsel and the prosecution during the

State PCR investigation stage. (D.E. No. 24 (“Reply”) at 40). But Jackson has not explained why

he could not have provided these individuals’ names while his trial was pending. See Shoulders

v. Eckard, No. 14-1753, 2016 WL 1237798, at *4 (W.D. Pa. Feb. 29, 2016) (“Because the evidence

was concededly available at the time of the trial, it cannot constitute ‘new’ evidence of actual

innocence.”), report and recommendation adopted, 2016 WL 1213627 (W.D. Pa. Mar. 29, 2016);

see also Houck v. Stickman, 625 F.3d 88, 93–94 (3d Cir. 2010) (explaining that, except in instances

where trial counsel was constitutionally ineffective, “evidence is new only if it was not available

at trial and could not have been discovered earlier through the exercise of due diligence” (quoting

Amrine v. Bowersox, 128 F.3d 1222, 1230 (8th Cir. 1997))).

       Assuming, as Jackson appears to argue, that his trial counsel was ineffective in failing to

investigate White’s recent identifications (Reply at 38–39), that only means the Court may

consider the evidence in assessing his claim of actual innocence. See Reeves v. Fayette, 897 F.3d

154, 164 (3d Cir. 2018) (“[W]hen a petitioner asserts ineffective assistance of counsel based on

counsel’s failure to discover or present to the fact-finder the very exculpatory evidence that

demonstrates his actual innocence, such evidence constitutes new evidence for purposes of the

Schlup actual innocence gateway.”). And even with that evidence, the Court finds that Jackson

has not met the high bar set by the actual innocence standard. White’s testimony at the State PCR

hearing was insufficiently vague and not credible. See Schlup, 513 U.S. at 330 (explaining that a



                                                5
habeas court assessing a claim of actual innocence “may have to make some credibility

assessments”). While White identified his purported accomplices to State PCR counsel and the

prosecution, he refused to identify them under oath at the State PCR evidentiary hearing. See State

v. Jackson, No. A-2509-11T4, 2014 WL 1698342, at *4 (N.J. Super. Ct. App. Div. May 1, 2014).

His refusal to identify them under oath, as the New Jersey Appellate Division explained, makes it

unlikely that his testimony would be “of the type that would probably change the outcome if

defendant were granted a new trial.” Id. In addition, White admitted at the State PCR evidentiary

hearing that he was friends with Jackson, and he appeared to indicate that he did not want to see

people incarcerated. (D.E. No. 7-26, June 13, 2011 State PCR Evidentiary Hearing at 36–37).

Indeed, in response to the government’s question whether White wanted to see Jackson in jail,

White responded, “Sweety [sic] I wouldn’t want . . . to see you sit in jail.” (Id. at 37:5–6). Thus,

in light of its vagueness and lack of credibility, the Court finds that White’s testimony does not

show by a preponderance of the evidence that it is more likely than not that no reasonable juror,

equipped with his testimony, would have convicted Jackson.

       Certificate of Appealability: This Court must determine whether Jackson is entitled to a

certificate of appealability under 28 U.S.C. § 2253(c)(2). A certificate of appealability may issue

“only if the applicant has made a substantial showing of the denial of a constitutional right.”

§ 2253(c)(2). “When the district court denies a habeas petition on procedural grounds without

reaching the prisoner’s underlying constitutional claim,” the Supreme Court has said, a certificate

of appealability “should issue when the prisoner shows, at least, that jurists of reason would find

it debatable whether the petition states a valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district court was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Applying this standard, the Court finds



                                                  6
that a certificate of appealability shall not issue in this case.

III.    CONCLUSION

        For the foregoing reasons, the Petition is DENIED with prejudice. An appropriate Order

accompanies this Opinion.



June 29, 2021                                                       /s/Esther Salas
                                                                    Esther Salas, U.S.D.J.




                                                    7
